DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 	Claims 1, 3-6, 8, 21-22, 24-30, 32-36 are pending.
	Claims 2, 7, 9-20, 23, 31 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Frank Cire, Reg No. 42,419 on 7/21/2022.
Please replace claims 1, 22 and 30 with the following version:

1.	(Currently Amended) A data normalization system comprising:
one or more computer processors; and
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, causes the data normalization system to perform operations comprising:
receiving a list of string pairs, the list of string pairs including at least a first string pair, the first string pair including a first string and a second string being ordered according to an initial string ordering;
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string;
searching, based on the first metaphone string and the second metaphone string , a name index including a listing of metaphone strings representing common names, each respective metaphone string included in the name index including a first probability score of a probability that a respective common name represented by the respective metaphone string is a given name and a second probability score of a probability that the respective common name represented by the respective metaphone string is a surname;
determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname, the confidence score based on the first probability score and the second probability score;
comparing the confidence score to a threshold confidence score;
performing, on the basis of determining the confidence score meets or exceeds the threshold confidence score, operations comprising:
performing, on the basis of determining that the first string represents the given name and the second string represents the surname, operations comprising;
ordering the first string and the second string according to an updated string ordering; and
performing, on the basis of determining the confidence score does not meet the threshold confidence score, operations comprising:
performing, on the basis of determining that the first string represents the surname and the second string represents the given name, operations comprising: [; and]
ordering the first string and the second string according to an updated string ordering.

22. (Currently Amended) A method comprising:
receiving a list of string pairs, the list of string pairs including at least a first string pair, the first string pair including a first string and a second string being ordered according to an initial string ordering;
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string;
searching, based on the first metaphone string and the second metaphone string , a name index including a listing of metaphone strings representing common names, each respective metaphone string included in the name index including a first probability score of a probability that a respective common name represented by the respective metaphone string is a given name and a second probability score of a probability that the respective common name represented by the respective metaphone string is a surname;
determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname, the confidence score based on the first probability score and the second probability score;
comparing the confidence score to a threshold confidence score;
performing, on the basis of determining the confidence score meets or exceeds the threshold confidence score, operations comprising:
performing, on the basis of determining that the first string represents the given name and the second string represents the surname, operations comprising:
ordering the first string and the second string according to an updated string ordering; and
performing, on the basis of determining the confidence score does not meet the threshold confidence score, operations comprising:
performing, on the basis of determining that the first string represents the surname and the second string represents the given name,[[; and]] operations comprising:
ordering the first string and the second string according to an updated string ordering.

30. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computer processor to perform operations comprising:
receiving a list of string pairs, the list of string pairs including at least a first string pair, the first string pair including a first string and a second string being ordered according to an initial string ordering;
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string;
searching, based on the first metaphone string and the second metaphone string , a name index including a listing of metaphone strings representing common names, each respective metaphone string included in the name index including a first probability score of a probability that a respective common name represented by the respective metaphone string is a given name and a second probability score of a probability that the respective common name represented by the respective metaphone string is a surname;
determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname, the confidence score based on the first probability score and the second probability score;
comparing the confidence score to a threshold confidence score;
performing, on the basis of determining the confidence score meets or exceeds the threshold confidence score, operations comprising:
on the basis of determining that the first string represents the given name and the second string represents the surname, performing operations comprising:
ordering the first string and the second string according to an updated string ordering; and
performing, on the basis of determining the confidence score does not meet the threshold confidence score, operations comprising:
on the basis of determining that the first string represents the surname and the second string represents the given name,[[; and]] performing operations comprising:
ordering the first string and the second string according to an updated string ordering.

Reason for Allowance
In view of the amendment, updated search and further consideration, claims 1, 3-6, 8, 21-22, 24-30, 32-36 are allowed as the prior art fails to disclose the features in a particular manner as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168